United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sally LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1905
Issued: June 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2009 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ decisions dated September 18, 2008 and June 11, 2009. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability as of July 15,
2006; and (2) whether the Office abused its discretion by refusing to reopen appellant’s claim for
further review on the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant, a 47-year-old nurse, injured her lower back on August 18, 1985 while moving
a patient from a bed into a chair. She filed a claim for benefits on August 21, 1985, which the

Office accepted for herniated disc at L5-S1.1 The Office authorized surgery for a lumbar
laminectomy on October 18, 1985. Appellant retired from the employing establishment in
January 1987.
In a Form CA-2a received by the Office on September 12, 2006, appellant alleged that
she sustained a recurrence of disability.2 She stated on the form that the recurrence of disability
had commenced about two months previously.
By decision dated November 2, 2006, the Office denied appellant’s claim for a
recurrence of disability due to the absence of medical and factual evidence demonstrating how
the claimed recurrence was related to the original work-related injury.
On November 1, 2006 appellant requested a review of the written record.
In a report dated October 6, 2006, received by the Office on November 13, 2006,
Dr. Janet Dunlap, Board-certified in orthopedic surgery, noted that appellant had injured her
lower back in 1985 and had undergone surgery to repair a herniated disc at L5-S1. She stated
that appellant had been mostly asymptomatic, with the exception of occasional back pain, until
recently. Dr. Dunlap advised that appellant had developed moderate to severe low back pain and
numbness with radiation to the left lower extremity at the L5 level; she noted on examination
that appellant had left L5 radiculopathy. Appellant underwent x-rays which showed Grade 2
spondylolisthesis at L4-5 but with stability on flexion and extension views, spondylosis, severe
itch degeneration at L5-S1 and a mild degenerative scoliosis. Dr. Dunlap also administered a
magnetic resonance imaging (MRI) scan which indicated left L5-Sl defects with mild
postsurgical fibrosis, severe disc degeneration at L5-S1 and L4-5 and anterolisthesis at L4-5 with
neuroforaminal stenosis. She scheduled appellant for left-sided L4-5/L5-S1 decompression
fusion surgery.
Dr. Dunlap opined that appellant’s current condition was related, both directly and
indirectly, to her previous condition. She asserted that appellant’s 1985 left L5 laminectomy
surgery resulted in surgical changes noted on the MRI scan. Dr. Dunlap also stated that
appellant had developed adjacent, segmented degeneration with instability, greatest at L4-5,
second at L5-S1, manifested as significant facet osteoarthropathy and disc degeneration. She
advised that the changes at L5-S1 were related to the original injury and surgery; she further
opined that the changes at L4-5 were related to both the natural aging process/degenerative
changes in addition to an aggravation caused by undergoing the L5 hemilaminectomy.
Dr. Dunlap asserted that, based on the history appellant related, she never fully recovered
from the original disability, despite returning to her usual job for a short period. She stated that
appellant had experienced persistent numbness in the left lower extremity in addition to
intermittent low back pain; she also noted that appellant had sustained no subsequent injuries and
1

The original claim for a traumatic injury is not contained in the instant record. The information regarding the
filing of appellant’s claim in August 1985 is included in the statement of accepted facts.
2

The Board notes that, although the Form CA-2a is dated February 17, 2002, it was not received by the Office
until September 12, 2006.

2

had displayed no other factors which would have caused her recurrence. Dr. Dunlap summarized
that appellant had two overlapping problems: (a) progressive, degenerative changes at the L5-S1
level related to her previous injury and the surgical treatment for it; and (b) the development of
adjacent segment degeneration, which was due to the natural aging or degenerative process
together with some aggravation due to the previous decompressive surgery. She stated:
“[Appellant] has had persistent, but tolerable, symptoms following her L5-S1
surgery to gradually progress, superimposed upon the additional newer symptoms
related to the L4-5 pathology. Rather than representing a ‘recurrence,’ this
represents the natural progression of these degenerative processes.”
In a November 7, 2006 statement, received by the Office on November 13, 2006,
appellant advised that she underwent a second surgical procedure on her lower back on
October 30, 2006. She stated that she had been experiencing extreme pain and numbness from
her left hip to her toes.
By decision dated February 26, 2007, an Office hearing representative set aside the
November 2, 2006 decision and remanded for further development of the medical evidence. She
instructed the Office to refer appellant to a second opinion medical specialist to determine
whether appellant had sustained a recurrence of her accepted lower back condition as of
July 2006 and whether the October 2006 surgery was necessitated by the 1985 work injury.
The Office referred appellant for a second opinion examination with Dr. Thomas J.
Sabourin, Board-certified in orthopedic surgery. In a report dated July 10, 2007, he indicated, as
did Dr. Dunlap, that appellant had two separate problems. The first one involved her residual
symptomatology and narrowing of the disc space at L5-Sl; the second problem was the
development of a substantial spondylolisthesis at the L4-5 level, as described by Dr. Dunlap.
Dr. Sabourin noted that appellant had surgery in October 2006 which resulted in a remarkable
recovery, though he noted that the record he received contained no operative reports or
subsequent progress reports. He did state, however, that appellant brought x-rays to the
examination, taken recently and subsequent to the surgery, which showed that she had attained a
successful fusion from L3 through S1 with pedicle screws at S1, L5, L4 and L3. Dr. Sabourin
stated that based on these x-rays appellant appeared to have undergone bilateral lateral fusion; he
stated that the surgery had rendered some reduction of the spondylolisthesis at L4-5. He noted
that the fusion appeared to be taking fairly well on the right side and stated that appellant showed
no motor deficit, remarkable range of motion given the nature of the extent of the fusion.
Dr. Sabourin stated that there were no medical reports in the record documenting the October 30,
2006 surgery. He therefore stated that appellant’s second low back problem was a separate
episode and occurred at a different level than the original episode.
Dr. Sabourin concluded that the 1985 injury and subsequent surgery resulted in no
substantial change other than the typical progression of degenerative changes but had not caused
any change in her ability to work. Regarding the L4-5 disc problem, he advised that this was the
natural progression of the degeneration, which had occurred over time, but was not related to the
original August 1985 employment injury in which she herniated the disc at L5-S1. Dr. Sabourin
stated that appellant’s October 2006 surgery was medically necessitated by her problem at the
L4-5 disc level, which did not exist and was not aggravated by the 1985 work injury. He further

3

stated that, although appellant did receive treatment for her L4-5 lesion, she would not have
needed the October 2006 surgery if she had only experienced residuals from the 1985 workrelated injury at L5-Sl. Dr. Sabourin indicated that appellant’s injury and subsequent surgery
had resulted in some mild, minimal micro instability which would have caused recurring back
injuries had she returned to her work.
By decision dated July 24, 2007, the Office denied appellant’s claim for a recurrence of
disability. It found that Dr. Sabourin’s referral opinion that her alleged recurrence of disability
as of July 2006 was not related to the original 1985 employment injury represented the weight of
the medical evidence.
By December 3, 2007 letter, appellant, through her representative, requested
reconsideration. Accompanying the reconsideration request was a November 6, 2007 report
from Dr. Dunlap in which she expressed her disagreement with Dr. Sabourin’s opinion that
appellant’s current Grade 2 spondylolisthesis/instability at L4-5 was not related to the 1985 work
injury. She stated that appellant’s 1985 surgery, which was authorized by the Office and
necessitated by the accepted 1985 L5-S1 herniated disc condition, resulted in the subsequent
degeneration at both the L5-S1 and L4-5 levels, appellant’s subsequent degeneration at both
levels, including the Grade 2 spondylolisthesis/instability at L4-5. In other words, Dr. Dunlap
stated, appellant’s original work-related injury of August 1985 resulted in spinal surgery which
progressed and ultimately led to her recurrent, progressive symptomatology and the need for the
October 2006 surgery; the 1985 surgery resulted in a precipitation and aggravation of the
underlying condition with eventual instability at L4-5 and progressive disc degeneration at both
L4-5 and L5-S1, necessitating further surgery. She advised that this marked the natural
progression with appellant having undergone such surgery as was done in 1985, in which she had
a significant discectomy and laminectomy performed at both levels.
Dr. Dunlap noted that Dr. Sabourin did not have the opportunity to review her
October 30, 2006 operative note or diagnostic findings which showed severe postoperative
changes at both the L4-5 and L5-S1 levels. She stated that appellant had stenosis, disc
degeneration, and facet degeneration at both the L4-5 and L5-S1 levels, with degenerative
spondylolisthesis at L4-5. Dr. Dunlap did concur with Dr. Sabourin’s opinion that appellant had
attained a solid fusion from the October 2006 surgery from L3 to S1. She also stated that
appellant’s January 1987 retirement from the employing establishment was significant because
she was no longer required to perform physical work including bending, twisting and lifting of
patients. Dr. Dunlap asserted that appellant’s condition continued to progress because of the
instability created by her previous disc herniation and its surgical treatment; she also noted that
there were no subsequent injuries. Therefore, her retirement was significant in that it highlighted
the natural progression of her previous postoperative condition following her 1985 work injury.
Dr. Dunlap stated that the recurrence of her work-related disability occurred on approximately
July 15, 2006.
By decision dated February 29, 2008, the Office denied modification of the prior
decision.
By letter dated May 27, 2008, appellant’s attorney requested reconsideration. In support
of the request, appellant submitted the October 30, 2006 operative report from Dr. Dunlap.

4

Appellant also submitted a November 10, 2006 report from Kevin Mochizuki, Ph.D, who
indicated that appellant had undergone neurophysiological monitoring tests.
By decision dated September 18, 2008, the Office denied modification of the prior
decision.
By letter dated May 27, 2009, appellant’s attorney requested reconsideration.
In a December 17, 2008 report, Dr. Sidney H. Levine, Board-certified in orthopedic
surgery, stated the history of injury and reiterated the diagnoses of postsurgical degenerative
spondylosis L3-4 and Grade 2 degenerative spondylolisthesis at L4-5. He noted that appellant
had achieved a relatively good result from her October 2006 surgery. Dr. Levine opined that
appellant’s current lumbar condition was causally related to the 1985 work injury, for which she
underwent her 1985 lumbar laminectomy and disc excision at L5-S1. He noted that appellant’s
subsequent employment of eight years following her retirement from the employing
establishment also contributed to the deterioration at the L4-5 as well as the L3-4 level, together
with the normal progression of the degenerative process. Dr. Levine advised that these findings
were significantly greater than would normally be anticipated with the degenerative process
caused by increased stress at the level above the surgery. He stated that any aggravation that
occurred at the L4-5 level has ceased since the patient underwent a successful fusion. Dr. Levine
advised that the 1985 employment injury would result in some stress at the level above the
surgery, as did the subsequent employment and the normal progression of the degenerative
process; he therefore opined that a small percentage of the need for appellant’s October 2006
surgery was brought about as a result of the 1985 work injury. He stated that, as a result of the
1985 injury and subsequent surgery, appellant did have work restrictions that precluded her from
returning to her former type of work activity. Dr. Levine reiterated that her subsequent
employment did cause further disability, resulting in the need for fusion as did the progression of
the natural degenerative process.
By decision dated June 11, 2009, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision. It stated that appellant had
submitted no new and relevant medical evidence; it did not mention that appellant had submitted
Dr. Levine’s December 17, 2008 report.
LEGAL PRECEDENT -- ISSUE 1
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury, and who supports that conclusion with sound medical
reasoning.3 A recurrence of disability is defined as the inability to work caused by a spontaneous

3

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.121(a).

5

change in a medical condition which results from a previous injury or illness without an
intervening injury or new exposure in the work environment that caused the illness.4
ANALYSIS -- ISSUE 1
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates her claimed recurrence of disability for work as of
July 2006 to her accepted L5-S1 herniated disc condition. For this reason, she has not
discharged her burden of proof to establish her claim that she sustained a recurrence of disability
as a result of her accepted employment condition.
In support of her claim, appellant submitted reports from Dr. Dunlap, her treating
physician. She stated in her October 6, 2006 report that appellant had remained relatively
asymptomatic since her 1985 lower back injury, herniated disc at L5-S1 and subsequent 1985
surgery to repair the disc. Dr. Dunlap stated that appellant had recently developed low back pain
and numbness at the L4-5 level; x-rays indicated a Grade 2 spondylolisthesis at L4-5 and a mild
degenerative scoliosis, and an MRI scan showed left L5-Sl defects with mild postsurgical
fibrosis, severe disc degeneration at L5-S1 and L4-5 and anterolisthesis at L4-5 with
neuroforaminal stenosis. She performed left-sided L4-5/L5-S1 decompression fusion surgery on
October 30, 2006 and asserted that appellant’s current condition was related, both directly and
indirectly, to her previous condition.
Dr. Dunlap stated that appellant’s current
condition/disability was attributable to two problems; one of these involved progressive,
degenerative changes at the L5-S1 level related to the August 1985 work injury and
October 1985 L5 hemilaminectomy she underwent to ameliorate the condition. The other
problem was the development of adjacent segment degeneration with instability, greatest at L4-5,
second at L5-S1, with significant facet osteoarthropathy and disc degeneration caused by the
natural aging or degenerative process, along with aggravation caused by her 1985 surgery.
Dr. Dunlap noted that appellant had never really recovered from her 1985 work injury,
experiencing persistent, but tolerable, symptoms following her L5-S1 surgery which gradually
progressed, superimposed upon the additional newer symptoms related to the L4-5 pathology.
She explicitly stated that this did not constitute a recurrence, but represented the natural
progression of these degenerative processes. Dr. Dunlap further noted that appellant had
sustained no subsequent injuries and had displayed no other factors which would have caused a
recurrence.
The Office subsequently referred appellant for a second opinion examination with
Dr. Sabourin, who agreed with Dr. Dunlap that appellant had two problems, her residual
symptomatology and narrowing of the disc space at L5-Sl and the development of a substantial
spondylolisthesis at the L4-5 level. Dr. Sabourin stated, however, that appellant’s second low
back problem was a separate episode and occurred at a different level than the original episode.
He advised that the 1985 injury and subsequent surgery resulted in no changes except for the
normal progression of degenerative changes; it had not caused any change in her ability to work.
With regard to appellant’s L4-5 disc problem, Dr. Sabourin stated that this had resulted from the
natural progression of her disc degeneration, which was not related to the original August 1985
4

See 20 C.F.R. § 10.5(x); Donald T. Pippin, 54 ECAB 631 (2003).

6

L5-S1 disc herniation. He opined that her October 2006 surgery was necessitated by her
problem at the L4-5 disc level, which did not exist in 1985 and was not aggravated by the 1985
work injury. Dr. Sabourin further stated that, although appellant did receive treatment for an
L4-5 lesion, she would not have needed the October 2006 surgery if she had only experienced
residuals from the 1985 work-related injury at L5-Sl. He indicated that appellant’s injury and
subsequent surgery had resulted in some mild, minimal instability.
The Board finds that the Office properly relied on Dr. Sabourin’s referral opinion in its
July 24, 2007 decision denying appellant compensation based on a recurrence of his work-related
carpal tunnel syndrome. The weight of the medical opinion is determined by the opportunity for
and thoroughness of examination, the accuracy and completeness of physician’s knowledge of
the facts of the case, the medical history provided, the care of analysis manifested and the
medical rationale expressed in support of stated conclusions.5 Dr. Sabourin’s report is
sufficiently probative, rationalized and based upon a proper factual background. He fully
discussed the history of injury which indicated that appellant’s disability as of July 2006 was
caused by the natural progression of her degenerative disc condition, not the 1985 work injury,
and opined that appellant had a new problem at the L4-5 disc level which was not related to the
1985 L5-S1 herniated disc injury and thus did not constitute a recurrence of disability.6
Dr. Sabourin’s opinion outweighs that of Dr. Dunlap, who attributed appellant’s current
condition to the 1985 work injury and subsequent 1985 surgery but stated that appellant’s
condition resulted from a natural progression of the original work injury, not a recurrence of her
work-related disability. The Board therefore finds that Dr. Sabourin’s opinion constituted
sufficient medical rationale to support the Office’s July 24, 2007 decision denying compensation
based on a recurrence of her work-related L5-S1 herniated disc.
Following the July 24, 2007 decision, appellant submitted a November 3, 2007 report
from Dr. Dunlap, who expressed her disagreement with Dr. Sabourin’s July 10, 2007 report. She
noted that Dr. Sabourin did not have a complete and accurate history of appellant’s lower back
condition because he did not review her October 30, 2006 operative report. Dr. Dunlap stated
that the October 30, 2006 operative note and diagnostic test results showed severe postoperative
changes at both the L4-5 and L5-S1 levels, including stenosis, disc degeneration, and facet
degeneration at both the L4-5 and L5-S1 levels, with degenerative spondylolisthesis at L4-5.
She asserted that appellant’s 1985 surgery was authorized by the Office and necessitated by her
accepted 1985 L5-S1 herniated disc condition, which resulted in the subsequent degeneration at
both the L5-S1 and L4-5 levels. Dr. Dunlap opined that the 1985 work injury resulted in the
1985 spinal surgery, which led to residuals which progressed and ultimately led to her recurrent,
progressive symptomatology and the need for the October 2006 surgery. She asserted that
appellant’s condition continued to deteriorate because of the instability created by her previous
disc herniation and its surgical treatment; she noted that there were no subsequent injuries.
Dr. Dunlap asserted that appellant’s 1987 retirement from the employing establishment, after
which she was no longer required to do heavy bending, lifting and twisting which could have
caused an intervening injury, provided further evidence that her condition and disability as of
July 2006 was attributable to the 1985 work injury.
5

See Ann C. Leanza, 48 ECAB 115 (1996).

6

Donald T. Pippin, 54 ECAB 631 (2003).

7

Dr. Dunlap’s opinion on causal relationship is of limited probative value in that she did
not provide adequate medical rationale in support of her conclusions.7 She did not describe
appellant’s alleged recurrence of disability in any detail or sufficiently explain how appellant’s
1985 L5-S1 herniated disc and 1985 surgery could have caused or contributed to the alleged
recurrence of disability in July 2006.8 Moreover, Dr. Dunlap’s opinion is of limited probative
value for the further reason that it is generalized in nature and equivocal in that she had
previously stated in her October 2006 report that appellant did not sustain a recurrence of
disability. She, in fact, continued to maintain that appellant’s current condition was a natural
progression of the degenerative process which began following her 1985 work injury and 1985
surgery. Dr. Dunlap’s report did not vitiate the Office’s finding that Dr. Sabourin’s opinion that
appellant did not sustain a recurrence of disability as of July 2006 constituted the weight of the
medical evidence.9 The Board therefore affirms the September 18, 2008 Office decision which
denied appellant’s request to modify the July 24, 2007 decision denying compensation for an
alleged recurrence of disability.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.10 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.11
ANALYSIS -- ISSUE 2
In support of her request for reconsideration, appellant submitted additional medical
evidence, i.e., Dr. Levine’s December 17, 2008 report, which suggests that appellant’s current
condition is causally related to her 1985 accepted lower back injury. This evidence constitutes
new and relevant evidence pertaining to the issue in this case, i.e., whether appellant sustained a
recurrence of her work-related 1985 lower back disability as of July 2006, which was not
previously considered by the Office. The requirements for reopening a claim for merit review do
not include the requirement that a claimant submit all evidence, which may be necessary to
7

William C. Thomas, 45 ECAB 591 (1994).

8

The Board rejects Dr. Dunlop’s assertion that Dr. Sabourin did not have a complete and accurate depiction of
appellant’s condition because he did not review the October 30, 2006 operative report. While Dr. Sabourin did not
review a copy of the actual October 30, 2006 operative report, he did review Dr. Dunlop’s October 6, 2006 findings
and the results of current x-ray and MRI scan tests referenced in that report. Moreover, Dr. Dunlop has not
established that the October 30, 2006 surgery was causally related to the accepted 1985 L5-S1 herniated disc injury.
9

The Board notes that the report from Dr. Mochizuki did not constitute medical evidence pursuant to section
8101(2).
10

20 C.F.R. § 10.606(b). See generally 5 U.S.C. § 8128(a).

11

Howard A. Williams, 45 ECAB 853 (1994).

8

discharge her burden of proof.12 The requirements pertaining to the submission of evidence in
support of reconsideration only specifies that the evidence be relevant and pertinent and not
previously considered by the Office.13 If the Office should determine that the new evidence
submitted lacks substantive probative value, it may deny modification of the prior decision, but
only after the case has been reviewed on the merits.14 In this case, appellant has submitted
relevant and pertinent evidence not previously considered by the Office.
Based on the circumstances discussed above, therefore, the case shall be remanded to the
Office to consider Dr. Levine’s report and the record in its entirety and determine whether
appellant had a recurrence of disability as of July 2006 caused or aggravated by her 1985
accepted employment injury. The Board will, therefore, set aside the Office’s June 11, 2009
decision. After such development of the case record as the Office deems necessary, a de novo
decision shall be issued.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she was entitled to
compensation for a recurrence of disability as of July 2006 causally related to her accepted lower
back condition. The Board finds that the Office abused its discretion by refusing to reopen
appellant’s claim for a recurrence of her work-related disability for review of the merits.

12

See Paul Kovash, 49 ECAB 350 (1998).

13

See 20 C.F.R. § 10.606(b).

14

Paul Kovash, supra note 12.

9

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2008 Office of Workers’
Compensation Programs’ decision be affirmed. The June 11, 2009 decision is set aside and
remanded, in accordance with this opinion.
Issued: June 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

